Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
An Examiner’s comment on the record appears below. Should the changes and / or additions be unacceptable to applicant, applicant is encouraged to contact the Examiner to discuss the appropriateness of a Corrected Notice of Allowability.
This application incorporates by reference US Design Patent Application 29/615,495 for all that it discloses. All the material from the -495 application which is essential to the claimed design is included in this application. Any material in the -495 application which is not present in this application forms no part of the claimed design.
Applicant’s amendment and terminal disclaimer, both received 11-23-2021, are hereby acknowledged. The terminal disclaimer was approved; said disclaimer has overcome the rejection under provisional non-statutory double patenting. Accordingly, the rejection has been withdrawn.
The amendments to the specification have been overcome by applicant’s amendments to the specification. As no further impediments to patentability are in evidence, this application is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E. ELDRIDGE POWERS whose telephone number is 571-272-4293. The examiner has a variable schedule, but can normally be reached between the hours of 9:30 a.m. - 5:30 p.m. EST. If you are prompted to leave a voicemail message, please note that the Examiner will try to return your message within 24 hours. Issues that may require consultation with other personnel may take longer.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s immediate supervisor, Shannon Morgan, may be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).